Title: To George Washington from Armand, 20 August 1790
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



Sir
la Rouerie [Brittany, France] 20th august 1790

Since five years that I am return’d from america, my dearest thoughts have Been taken up By the remembrance of the days

which I spent under the command of your Excellency, By the tender vénération which your character has forever ingraved into my soul. I know that men of such a high merit owe no gratitude or return for the affections which their virtues inspire: it is their due. But those who love them truely are no less to be complain’d when they are left in the doubt whether or not their homages are acceptables ⟨Since⟩ five years I had the honor to write to your Excellency as often as my fears to Become troublesome did permit me. The first year I received an answer, and it is the only proof I have that you have not intirely forgotten one of your most faithfull admirers.
Should your Excellency find me in fault to have contented myself with resisting, in the name of honor & humanity, to the absurdities, despotism and cruelty of our ancient government, and not to have taken any active part in what is ⟨o⟩ngoing here thoses two years. But no, Sir, you have better informations than from thoses men who through the desire of making noise in the world, no matter in which way, with what principles, would persuad you that there is some thing worthy of your Esteem in our national havock, and by that mean, would try to blind you on the motives of their abortive endeavours & conduct. I could see from the very principles on which the leaders of the people ⟨steale from⟩ their known character; from the stupidity & perfect incapacity of the people, that all their efforts would be ⟨crown’d⟩ with succés, towards the folly & crimes, which ⟨now e⟩nrich themselves, and lead the empire to a perfect dissolution. Such is the present state of things: no laws in activity, except thoses that might destroy national honor & the tranquility of individuals; if there were any remaining in the kingdom in perfect & général diffidence throughout all its parts; no money, no trade, no army, no navy; in a word, nothing that can give us any importance in the eyes of our enemies, and in thoses of our ally & friends. we were, more By natural circumstances, than through good laws & good conduct, a very powerfull empire; now we are the most pitifull one if it still merits to retain the name, that ancient and modern history can offer. Surely, Sir, when you know what we are, and how we are Become so, if you remember me, you will give your approbation to my conduct. what I may say in her favor is that having resisted all the solicitati⟨ons,⟩ either kinds or unkinds, to enter the list of the revolution’s makers, and having constantly refused to take any oath to the new frame of anarchy,

I have been, & I am still, undisturbed, untouch’d By their innumerables new forms of ⟨illegible.⟩ Thoses that might reach me know well that a true friend to liberty can not be a friend to anarchy, and may well resist persecution. I believe this is, in a great measure, the cause of my tranquility; while castles were Burning on every parts of france & in my neighbourhood, I was adding considerable buildings to mine; in a word, all what has pass’d has not occasioned me to take a step less or more than I was accustomed. My ancient vassals have continued to act with that friendship & respect which they testified to me Before; and except thoses who have a seat in our national assembly, every one of which I despise with profusion, no matter which side they have taken, for they have all betray’d their charges. I have the same friends I had Before.
This is a long letter, much too long from a man whom it appears has lost the little share he Boasted to have in your affection, But, Sir, if I have truely lost it, I must trie not to lose your esteem; and as never that misfortune can happen to me while my heart & conduct shall be known to your Excellency, I have taken the liberty to give you here a short relation of my principles & condition.
Permit me Sir to request lady Washington to accept the homage of my respect. I have the honor to be with the highest respect your Most obdt humble servante

Armand

